IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

M. C.,                               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
         Appellant,                  DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4974

FLORIDA DEPARTMENT OF
EDUCATION, DIVISION OF
VOCATIONAL
REHABILITATION,

         Appellee.


_____________________________/

Opinion filed June 23, 2016.

An appeal from a final order from the Department of Education.
Pam Stewart, Commissioner.

M. C., pro se, Appellant.

Taylor Wolff, Assistant General Counsel, Tallahassee, for Appellee.




PER CURIAM.

         AFFIRMED.

ROWE, KELSEY, and JAY, JJ., CONCUR.